Case 1:16-cv-00664-JJM-PAS Document 32 Filed 02/05/19 Page 1 of 2 PageID #: 455



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

 DIANA PEREZ,
      Plaintiff,

 v.                                                         C.A. No. 16-664-M-PAS

 TOWN OF NORTH PROVIDENCE;
     Defendant.

                                 STIPULATION OF DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Diana

 Perez and Defendant Town of North Providence hereby stipulate and agree that all claims in the

 above-captioned matter shall be dismissed with prejudice, each party to bear its own fees and

 costs, and waiving all rights of appeal.


 DIANA PEREZ                                     TOWN OF NORTH PROVIDENCE,
 By her attorneys,                               By its attorneys,

 /s/ Edward C. Roy                               /s/ Nicole J. Benjamin
 Edward C. Roy, Esq.                             JOHN A. TARANTINO (#2586)
 577 Tiogue Avenue, Suite 200                    jtarantino@apslaw.com
 Coventry, RI 02816                              NICOLE J. BENJAMIN (#7540)
 (401) 823-0488                                  nbenjamin@apslaw.com
 (401) 823-0486                                  ADLER POLLOCK & SHEEHAN P.C.
 Edward_Roy@hotmail.com                          One Citizens Plaza, 8th Floor
                                                 Providence, RI 02903-1345
                                                 (401) 274-7200
                                                 (401) 351-4607 (fax)

 Alberto Aponte Cardona, Esq.
 107 Warwick Avenue
 Cranston, RI 02905
 (401) 475-5436
 (401) 519-4449
 acardona@aclawgroup.com
Case 1:16-cv-00664-JJM-PAS Document 32 Filed 02/05/19 Page 2 of 2 PageID #: 456



                                  CERTIFICATE OF SERVICE

        I hereby certify that I served the foregoing Stipulation of through the ECF system on
 February 5, 2019, and that notice will be sent electronically to the all counsel who are identified
 on the Mailing Information for Case No. 16-664-M-PAS.


                                                       /s/ Nicole J. Benjamin

 570849_1.docx




                                                  2
 939477.v1
